         Case 2:19-cr-00229-APG-EJY Document 26 Filed 03/02/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for William Pamintuan Craig

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00229-APG-EJY

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SELF-SURRENDER DATE
13          v.
                                                                   (Second Request)
14   WILLIAM PAMINTUAN CRAIG,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Richard A. Lopez, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for William Pamintuan
21   Craig, that the self-surrender date currently scheduled for April 16, 2021, be vacated and
22   continued for thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Craig has been ordered to self-report to Lompoc USP on April 16, 2021,
25   before noon.
26
         Case 2:19-cr-00229-APG-EJY Document 26 Filed 03/02/21 Page 2 of 3




 1          2.     Mr. Craig has Type 2 diabetes. The CDC has classified people with diabetes as
 2   being at an increased risk of severe outcome if they contract COVID-19. See
 3   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 4   conditions.html. Lompoc USP has active COVID-19 cases as of this filing. See
 5   https://www.bop.gov/coronavirus/ (accessed Mar. 1, 2021).
 6          3.     Mr. Craig requests the additional time to allow him to get vaccinated for
 7   COVID-19 before he surrenders. Mr. Craig is not currently eligible for a vaccine under the
 8   Nevada COVID-19 Playbook V3, but believes he will be eligible soon based on his health
 9   condition.
10          4.     The parties agree to the continuance.
11          This is the second request for a continuance of the self-surrender date.
12          DATED this 1st day of March, 2021.
13
14    RENE L. VALLADARES                             CHRISTOPHER CHIOU
      Federal Public Defender                        Acting United States Attorney
15
16      /s/ Kathryn C. Newman                          /s/ Richard A. Lopez
      By_____________________________                By_____________________________
17    KATHRYN C. NEWMAN                              RICHARD A. LOPEZ
      Assistant Federal Public Defender              Assistant United States Attorney
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:19-cr-00229-APG-EJY Document 26 Filed 03/02/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00229-APG-EJY
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     WILLIAM PAMINTUAN CRAIG,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the self-surrender date currently scheduled for

11                                                                      April 30, 2021
     Friday, April 16, 2021 at 12:00 p.m., be vacated and continued to ________________ at the

12   hour of ___:___
              12 00 __.m.
                     p
13          DATED this 2nd
                       ___ day of March, 2021.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
